Title: From George Washington to Nathaniel Whitaker, 20 December 1777
From: Washington, George
To: Whitaker, Nathaniel



Revd Sir,
Valley Forge Decr 20th 1777.

Your favour of the 24th of September inclosing a discourse against Toryism, came safe to my hands. For the honour of the dedication, I return you my sincere thanks, and wish most devoutly that your labour may be crowned with the success it deserves.
You also have my gratefl Thanks for your affectionate wishes. With great Esteem and Respect, I am, Reverend Sir, Your mo. obt & obliged hble servt

G. Washington.

